OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed for the reasons stated in the memorandum opinion of that court (90 AD2d 587).
We would only add that section 6-146 of the Election Law requires a candidate nominated by a political party other than of a party of which he is an enrolled member to accept or decline that nomination “in a certificate signed and acknowledged by him.” The statute further provides that failure to comply will render the nomination null and void. We have repeatedly said that statutory commands as to matters of content must be strictly complied with. (Matter of Ruiz v Sachs, 43 NY2d 894, 895; Matter of Hutson v Bass, 54 NY2d 772, 774; Matter of Frome v Board of Elections of Nassau County, 57 NY2d 741.) The courts enjoy no discretion to allow candidates to deviate from these legislative mandates.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, without costs, in a memorandum.